Citation Nr: 0838245	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  05-32 349A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from July 1995 
to December 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The medical evidence of record reveals that the veteran 
was first diagnosed with diabetes mellitus in April 2004.

2.  There was a single elevated blood glucose level during 
active service in 1998; subsequent testing during service 
revealed low blood glucose levels.

3.  There is no competent medical evidence showing a 
diagnosis of diabetes mellitus during service or during the 
first year after the veteran separated from service.  

4.  There is no medical evidence linking the veteran's 
current diabetes mellitus disease to active military service.  


CONCLUSION OF LAW

Diabetes mellitus was not incurred in, or aggravated by, 
active military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The veteran was provided this notice in a letter 
dated August 2004, which was prior to the rating decision 
which denied service connection for diabetes mellitus.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The veteran was provided this notice 
in a letter dated April 2008.  

With respect to the duty to assist the veteran, it is noted 
that medical records have been obtained in connection with 
his claim.  VA has obtained review of the medical evidence of 
record and a medical opinion.  Accordingly, the duty to 
assist has been met.  No further VA examination is warranted.  
The medical evidence of record is adequate to rate the 
veteran's service-connected disabilities.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to: service 
medical records; private medical treatment records; VA 
medical treatment records; and VA examination reports and 
medical opinions.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show, with respect to the veteran's claim for service 
connection for diabetes mellitus.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1137.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Diabetes mellitus, may be presumed to have been incurred 
during active military service if it is manifest to a degree 
of 10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In addition, the Federal Circuit has also 
recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

As noted above, the veteran had active military service from 
July 1998 to December 2000.  His service medical records are 
complete.  There is no evidence showing that the veteran had 
any complaints of, treatment for, or diagnosis of, diabetes 
mellitus during active service.  The service treatment 
records reveal that during service, in November 1998, the 
veteran was seen at a private hospital emergency room for 
complaints of cellulitis of the right axillary area.  
Laboratory testing conducted on November 3, 1998 revealed a 
normal blood glucose reading of 98; a normal reference range 
of 70 to 110 was given.  Testing conducted on November 4, 
1998 revealed a high blood glucose level of 116.  However, 
the narrative summary of treatment indicated that "glucose . 
. .  within normal limits."  This record is the only medical 
record, or laboratory finding, showing an elevated blood 
glucose reading during active service.  All other laboratory 
tests conducted by the service department during active 
service reveal blood glucose levels to be normal or low, 
rather than high.  An October 17, 1998 test revealed a normal 
blood glucose level of 82, with a normal reference range of 
70 to 120.  A February 26, 1999, test revealed a low blood 
glucose level of 69, with a normal reference range of 70 to 
105.  All laboratory testing of the veteran's urine for 
glucose during active service was negative.  Again, review of 
the veteran's service medical records does not reveal any 
diagnosis of diabetes mellitus during service.  

VA medical records reveal that laboratory testing was 
conducted in March 2001.  The veteran's blood glucose level 
was normal at 106, with a reference ranged of 65 to 110 being 
indicated.  April 2001 testing of the veteran's urine was 
also negative for the presence of glucose.  

A VA outpatient note dated April 2004 reveals that the 
veteran was seen for treatment visit in March 2004.  His 
laboratory work revealed a very high blood glucose level and 
that the veteran needed to return to medical facilities for 
further evaluation.  A subsequent treatment record also dated 
April 2004 revealed that the veteran's blood glucose level 
was 376 and his urine was also positive for the presence of 
glucose.  The diagnosis was "new onset diabetes without any 
family history."  He was started on oral hypoglycemic agents 
to treat the disorder.  A May 2004 treatment record reveals 
continuing treatment to try and get his newly diagnosed 
diabetes mellitus under control.  A September 2004 VA 
treatment record reveals that the veteran was having 
difficulty getting his diabetes mellitus under control, so an 
increase in the amount of medication was ordered.  

The veteran submitted a copy of a VA laboratory test summary; 
this record indicates that the normal range for blood glucose 
is 65 to 100.  The blood glucose readings indicated in this 
report are:  135 - high, in July 2001; 100 - normal, in 
September 2002; 138 - high, in June 2003; and, 315 - high in 
September 2003.  Attached to these laboratory findings is a 
VA treatment record dated December 2005 from a VA diabetic 
care clinic made by an Advance Registered Nurse Practitioner 
who is the veteran's supervision diabetic care practitioner.  
The note says that the "veteran comes in with laboratory 
records from the miliary, and it is clear that he has had a 
pre-existent condition while on active duty.  In 1998, he 
clearly had pre-diabetes (FBG: 116); in 2001, he clearly had 
a diagnosis of diabetes (FBS: 135 with symptoms.  Relates 
that he had reported this to medical service while on active 
duty).  I don not have records between 1998 and 2001."  At 
this point the Board notes that although the practitioner 
indicates that the inservice reading of 116 in 1998 was a 
fasting blood glucose (FBG) level, this is not entirely 
supported by the evidence of record which indicates that it 
was taken in an emergency room treatment setting.  Also, this 
medical opinion indicates that the veteran reported physical 
symptoms of diabetes mellitus during service.  This is 
entirely unsupported by the service medical records which 
show no indication of any complaints, or report, of any 
diabetic symptoms during service.  Simply put, the 
practitioner's assertion that the veteran met the criteria 
for diagnosis of diabetes mellitus in July 2001 are not 
supported as discussed by the medical opinions of the two 
physicians noted below.  

The claims file was forwarded to a VA physician for review 
and a medical opinion.  The physician reviewed all of the 
evidence of record and noted the single elevated blood sugar 
reading of 116 in 1998 and also noted that was taken during 
hospitalization for treatment of an acute inflammatory 
process, so it was unclear whether the testing sample was a 
fasting blood glucose reading.  The physician also noted the 
other inservice blood glucose readings of 98, 82, and 69 and 
the fact that there was no indication that the veteran was 
diagnosed or treated for diabetes mellitus during service, or 
before April 2004 when the veteran was diagnosed with 
diabetes mellitus based upon laboratory tests showing very 
high blood glucose levels over 300.  The physician noted the 
veteran's post-service blood glucose levels to be:  normal at 
106 in March 2001; slightly elevated at 135 in July 2001; 
normal at 100 in September 2002; and, mildly elevated at 138 
in June 2003.   The physician's medical opinion was that it 
was less likely than not that the veteran had diabetes 
mellitus during service as none of the blood sugar test 
results noted during service would support such a diagnosis.  
The physician also indicated that the veteran's diabetes 
mellitus as diagnosed in 2004 was not etiologically related 
to the single elevated blood glucose level of 116 noted 
during service in 1998.  

In May 2008, another medical opinion was given by a second VA 
physician.  The physician reviewed the medical evidence of 
record and noted that although the veteran's July 2001 blood 
glucose level was high at 135, that this blood sample was 
also drawn during treatment for a skin infection, as was the 
inservice high sample in 1998, and there was no indication of 
record that it was a fasting blood sample.  The physician's 
medical opinion was that the veteran's diabetes mellitus did 
not manifest to a degree of 10 percent during the first year 
after separation from service.  The physician specifically 
indicated that a diagnosis of diabetes mellitus requires a 
fasting blood sugar level of 126 or greater.  This is not 
shown by the July 2001 test results as they were not shown to 
be fasting as they were taken during treatment for an 
infection, and no lipid level was tested at that time.  The 
physician indicated that while some of the test results may 
support a assessment of pre-diabetes, or glucose intolerance 
during service, or the first post service year, the results 
do not support a diagnosis of diabetes mellitus until it was 
made in 2004.

The preponderance of the evidence is against the veteran's 
claim for service connection for diabetes mellitus.  There is 
no medical evidence that the veteran had a diagnosis of 
diabetes mellitus during active service or within the first 
year after he separated from service.  The evidence of record 
clearly shows that he was first diagnosed with new onset 
diabetes mellitus in 2004, approximately 4 years after he 
separated from service.  The medical evidence of record 
reveals that the veteran did have a single slightly elevated 
blood glucose level of 116 during service in 1998.  However, 
the evidence does not support that this was a fasting blood 
glucose level.  The same is true of the elevated blood 
glucose level of 135 noted within a year of separation from 
service in July 2001.  Both of these blood tests were 
conducted during treatment of the veteran for a skin 
infection and there is no medical evidence supporting that 
these were fasting blood glucose readings.  Moreover, the 
physicians of record indicated that a diagnosis of diabetes 
mellitus requires a fasting blood sugar level of 126 or 
greater.  While the veteran's diabetic care practitioner 
indicates that the veteran had pre-diabetes and/or glucose 
intolerance during service or within the first year of 
service, there is no diagnosis of diabetes mellitus which 
meets the criteria as set forth by the physicians of record 
until the diagnosis was made in 2004.  Also, there is no 
medical evidence of record which links the veteran's current 
diabetes mellitus to active service or the single elevated 
blood sugar level noted during service.  Accordingly, service 
connection for diabetes mellitus is denied.  

"In order to prevail on the issue of service connection . . 
. there must be medical evidence of a current disability; 
medical evidence of in-service incurrence or aggravation of a 
disease; and medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against service connection, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for diabetes mellitus is denied.  



____________________________________________
L. M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


